DEL SOLE, Judge:
The Plaintiff filed an action in trespass against the Pennsylvania State Police and the named defendants who were acting in their official capacity as members of that state agency.
Subsequently, preliminary objections to the plaintiff's complaint were sustained and the complaint dismissed.
The plaintiff thereupon filed an appeal to the Superior Court of Pennsylvania from the dismissal of his complaint.
42 Pa.C.S.A. § 762(a)(1) provides that the Commonwealth Court shall have exclusive jurisdiction of appeals which involve the Commonwealth government including officers thereof who are acting in their official capacity.
The nature and subject matter of this litigation deals with the actions of the officers of the Pennsylvania State Police in their official capacity and the State Police itself. Therefore, this appeal is properly before the Commonwealth Court by virtue of its exclusive jurisdiction in this area and it is hereby transferred to that court for determination.